 In the Matter of BETHLEHEM-HINGHAM SHIPYARD, INC.andINTER-NATIONAL UNION OF OPERATING ENGINEERS, LOCAL 4 AND ITSBRANCHES (A. F. OF L.)Inthe Matter of BETHLEHEM-HINGHAM SHIPYARD,INC.andINDUS-TRIAL UNION OF MARINE &SHIPBUILDINGWORKERS OF AMERICA,(C. I. 0.)Cases Nos. 1-R-1612 and 1-R-1651.-Decided January 15,1944Cravath, de Gersdorff, SwainecQWood,byMessrs. C. A. McLainandRodney 11. Nash,of New York City, for the Company.Mr. Cornelius J. Ryan,ofBoston,Mass., for the Operating En-gineers.Grant & Angoff, by Mr. Sidney S. Grant,ofBoston, Mass., for theC. I. O.111r.Robert A. Zottoli,of Quincy,Mass., for theIndependent.Mr. A. HerbertBarenboim,of Boston,Mass., for theWelders.Mr. John Van Varenwyck,of Boston,Mass., for theA. F. of L.Mr. William R. Cameron,ofcounselto the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEUpon petitions severally filed by International Union of OperatingEngineers, Local 4 and its Branches (A. F. of L.), herein called theOperating Engineers, and Industrial Union of Marine & Shipbuild-ing Workers of America (C. I. 0.), herein called the C. I. 0., allegingthat questions affecting commerce had arisen concerning the, repre-sentation of employees of Bethlehem-Hingham Shipyard, Inc., Hing-ham, Massachusetts, herein called the Company, the National LaborRelations Board provided for an appropriate consolidated hearingupon due notice before Robert E. Greene, Trial Examiner. Saidhearing was held at Boston, Massachusetts, on December 7, 1943. TheCompany, the Operating Engineers, the C. I. 0., Bethlehem-Hingham54 N. L.R. B., No. 91.631 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDShipyard Independent Union, herein 'called the Independent, andUnited Electric Are Welders of America, herein called the Welders,appeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.At the hearing the Company moved the dis-missal of the petition of the Operating Engineers, and the Dismissalof the petition for intervention of the Welders.For reasons appear-ing hereinafter, the motion for dismissal of the petition of theOperating Engineers is hereby granted.The motion for dismissalof the intervening petition of the Welders is hereby denied.'TheTrial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were afforded oppor-tunity to file briefs with the Board.The Company requested oralargument.This request is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBethlehem-Hingham Shipyard, Inc., a Delaware corporation, oper-ates a shipyard located at Hingham, Massachusetts, where it isengaged solely in the construction of vessels for the United StatesNavy Department.The shipyard and all shipbuilding facilities areowned by the United States Navy Department, and construction ofvessels is under contracts providing for payment on the basis of costplus a fee.During the period from February 1, 1942, until December1, 1943, the aggregate value of all materials used by the Company wasin excess of $65,000,000, of which over 90 percent was delivered to theshipyard from points outside the Commonwealth of Massachusetts.All of these materials were used or are destined for use in the construc-tion of such vessels.During the same period the aggregate of amountsbilled by the Company to the United States Navy Department forwork in the construction of such vessels at,the shipyard was approx-imately $146,700,000.The Company has stipulated to the foregoingfacts solely for the purposes of the present proceeding.We find thatthe Company is engaged in commerce within the meaning of theNational Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDInternationalUnion of Operating Engineers, Local 4 and itsBranches, is a labor organization affiliated with the American Federa-1The separate craft unit sought by the welders, like that sought by the Operating En-gineers,ishereinafter found to be inappropriate.At the hearing,however, the weldersrequested that its name appear on the ballot in the event an election should be directedonly in the industrial unit.This request is hereby granted. BETHLEHEM-HINGHAM SHIPYARD, INC.633Lion of Labor, admitting to membership employees of the Company.Industrial Union of Marine & Shipbuilding Workers of Americaisa labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.Bethlehem-Hingham Shipyard Independent Union is an unaffili-ated labor organization, admitting to membership employees of theCompany.United Electric Are Welders of America is an unaffiliated 'labororganization, admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Companyrefuses to recognizeeither of the petitioners hereinas the exclusivebargaining representative for the employees in therespectiveunits whicheach claimsto be appropriate.Statements of the Regional Director introduced in evidence, and ofthe Trial Examiner read into the record, together with evidenceadduced at the hearing, indicate that the Operating Engineers, theC. I. 0., the Independent, and the Welders each represents a substan-tial number of employees in the unit which each contends is appro-priate.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V. THE APPROPRIATE UNITThe unit sought by the C. I. O. comprises all production,mainte-nance, and warehouse employees of Bethlehem-Hingham Shipyard,Inc., excluding (a) all executives, general office andclerical em-2 The Regional Director reported that the Operating Engineers submitted 103 applica-tion for membership cards,ofwhich 95 bore apparently genuine, original signatures.Of the cards submitted,52 were undated,8 bore miscellaneous dates,and 43 were datedin 1943.A sample check of 20 cards revealed that 15 of the 20 checked against theCompany's pay roll as of November 2, 1943,in the unit claimed by the Operating En-gineers to be appropriate,consisting of 245 names.The Regional Director further reported that the C 1 0 submitted 9,000 signed appli-cation for membership cards, dated between 1942and 1943.Asample check was madeof 100 cards, 65 of which checked against the Company's pay roll,and 35 did not. Thepay roll in the unit claimed to be appropriate by the C.I.0 numbers 19,000.The Regional Director further reported that the Independent submitted approximately58,000 application for membership cards.A sample check was made of 100 cards whichbore dates in 1943 and which were selected at random.Of these, 71 checked againstthe Company's pay roll, 3 were duplicates, and 26 were not found.The Trial Examiner stated at the hearing that the welders submitted approximately1,500 cards.A sample check was made of 100 of these cards, and it was found that 72bore apparently genuine, original signatures of persons whose names were on the Com-pany'spay roll;26 were not found, and 2 were duplicates. The pay roll used was ofDecember 5, 1943,and bore approximately 3,559 names of welders employed by theCompany.At the hearing evidence was adduced by the welders which indicated thatthe cards submitted,though bearing no inscription other than name, date,address, shiftand badge number,were nevertheless intended by the persons involved to constituteapplications for membership in the welders. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees; (b) all supervisory employees, including foremen, assistantforemen, quartermen, and leading-men (not including working leaderswho work with tools) ; (c) all plant-protection employees (includingguards and fire fighters), and office janitors and janitresses; and (d)_all first-aid employees, chauffeurs of company cars and drivers of beachwagons, timekeepers, piece-work counters, technical engineers, sur-veyors, transit men, material expediters who are paid on a salarybasis,draftsmen, rate setters, and time-study men .3The OperatingEngineersseeks aunit composed of all crane operators, excludingmonorail operators.The Welders seeks a unit comprising all produc-tion and tack welders using the electric are and gas methods of welding.The Independent is in substantial agreement with the unit proposedby the C. I. 0., but would also include therein guards, fire fighters,timekeepers, piece-work counters and ship surveyors. - The C. 1. 0., theIndependent, and the Companyare inagreement in their respectivecontentions that the appropriate unit is industrial in scope, and thatthe respective craft units herein sought are inappropriate for collectivebargaining.We shall consider first the craft units proposed by theOperating Engineers and by the Welders, respectively.The unit proposed by the Operating EngineersThe record discloses that there are approximately289 crane opera-tors employed by the Company, of whom,30 arefemale employees.There are considerably more than 100 cranesof varioustypes through-out the shipyard.Some of these move onrailsto various points.Others aregasolinedriven and move on roadways. There are anumber of bridge cranes located in the steel mill and elsewhere.The crane operators are dispersed 'throughout the yard; they have nocentralized supervision but are subject to the supervision of the vari-ous departments in which they work.We have on several occasionsfound that such employees do not form a sufficiently skilled groupto constitute a craft unit.4 In view of the circumstances disclosedin the record, we find that the crane operators are not such a skilledor homogeneous group, having common interests,as toconstitute aseparateunit appropriate for collective bargaining.We shall, there-fore, dismiss the petition of the Operating Engineers.8 This unit is identicalwith that found to be appropriate by the Boardon April 16, 1943,inMatter of Bethlehem-Hingham Shipyard,Inc.,48 N.L. R B. 1297. The election thereindirected did not result in selection of a bargaining representative.The C.I.0. and theCompany contend that our determinationof the unitin that proceeding,isconclusiveof the present case.Although our finding asto the unit,hereinafterset forth,concurswith thatin the former proceeding,we nevertheless find no merit in this contention.In the above-mentionedproceeding no labor organizationwas seeking a craft unit, andhence the questionof craft versusindustrialunit was not presented to the Board. SeeMatterof Aluminum Co. of America, 42N. L.R B 772 ;Matter of Bethlehem Steel Com-pany (Shipbuilding Division),40 N L.It.B. 922;Matter of Bethlehem Steel Company(Boston Yards),39 N. L. R B. 1230.4SeeMatter ofDouglas AircraftCompany,Inc.,54 N.L. It. B.67; Matter of LacledeSteel Company,49 N. L. R. B. 1116;Matter of SheffieldSteel Corp. of Texas,43N. L. It. B.956. BETHLEHEM-HINGHAM SHIPYARD, INC.635The unit proposed by the WeldersThe Company employs approximately 3,758 welders, of whom about700 are women. The welders are employed through the Company'sDepartment 39, and are then distributed to the various departmentswhich require them.All welders formerly were under Department39, but 4 or 5 months prior to the hearing, the tack welders workingin the steel mill were transferred to that department, which is knownas Department 31, and, in similar manner, the tack welders workingwith the shipfitters were transferred to Department 33.The welders,generally, work in a number of the Company's departments and arescattered throughout the yard.The record indicates that they aresubject to hazards peculiar to the nature of their work, but does notshow that such hazards are greater than those of other occupationsin the shipyard. It requires but a comparatively small amount oftraining to become a tack welder.Although the record is not specificas to the amount of training necessary to advance to productionwelding, it is not indicated that it is greater than that required formany other operations in the shipyard.There has been no previous history of collective bargaining at theCompany's shipyard; however, at none of the major New Englandshipyards 5 has the welders been found to constitute a separate unit.While we have on several occasions found that welders constituted aclearly definable group because of physical segregation from otheremployees, or separate centralized supervision, or because they wereengaged in operations requiring a high degree of specialized skill,or for other reasons indicating that they were a homogeneous grouppossessing common interests, we are of the opinion that under allthe circumstances disclosed by the record herein, and in view of thegeneral history of collective bargaining in New England shipyards,the unit proposed by the Welders is inappropriate for the purposes ofcollective bargaining eClassifications whose inclusion within the industrial unit is contestedGuards:Among the classifications which the Independent wouldinclude within the industrial unit, but whom the C. I. 0. and theCompany would exclude, are the guards.The record discloses thatthese employees have, in connection with their duties of plant pro-tection, become members of the United States Coast Guard Auxiliary.5 The shipyards concerning which evidence was introduced at the hearing are the follow-ing : New England Shipbuilding Corporation, Portland,Maine ; Bath Iron Works, Bath,Maine ; Electric Boat Company, New London,Connecticut ; Fore River Shipyard,Quincy,Massachusetts;andWalsh-Kaiser Shipyards,Providence,Rhode Island.Cf.Matter ofThe United Boat Service Corporation,53 N. L. R. B. 992.0 SeeMatter of Bethlehem-Alameda Shipyard,Inc.,53 N. L. R. B. 91)9. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall, therefore, in accordance with our usual practice, excludethem.7Fire fighters:These employees are likewise members of the plant-protection department,- but, unlike the guards, are not militarizedThey perform the duties usual to such employees. Inasmuch as tht.nature of their duties is dissimilar to that of production and main-tenance employees, and they do not possess interests sufficiently incommon with those of the employees in the unit hereinafter foundappropriate, we shall exclude them.8Timekeepers and piece-work counters:These two classifications ofemployees perform similar functions in that they collect data con-sisting of time or production records of employees, for the time-keeping department, which is used by the pay-roll department in theComputation of wages.Although they are not considered to be"white collar" employees because they are required to go into allparts of the plant, their duties are largely of a clerical nature. Inaccordance with our usual practice, we shall exclude the timekeepersand piece-work counters.9Ship surveyors.-The employees in this classification, by use of sur-veying instruments, lay out certain lines of the ship.They are re-quired to have engineering education and experience, knowledge ofships' lines and mathematics, and familiarity with the instrumentsused by a civil engineer.Since their training and employment is ofa technical or professional nature, their duties and interests areconsiderably different from those of the production and maintenanceemployees.We shall exclude the ship surveyors.We find that all production, maintenance, and warehouse employeesof the Company, excluding: (a) all executives, general office andclerical employees; (b) all supervisory employees, including foremen,assistant foremen, quartermen and leading men (not including'work-ing leaders who work with tools) ; (c) all plant-protection employees(including guards and fire fighters), and office janitors and jani-tresses; and (d) all first-aid employees, chauffeurs of company carsand drivers of beach wagons, timekeepers, piece-work counters, tech-nical engineers, surveyors, transit men, material expediters who arepaid on a salary basis, draftsmen, rate setters, time-study men, andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.7 SeeMatter of Pressed Steel Car Company, Inc.,46 N. L R. B. 262 ;Matterof GlobeForge & Foundries, Inc.,46 N. L. R. B. 1323.8 SeeMatter of Todd-Bath Iron Shipbuilding Corporation,45N.L.R.B. 1367.9 SeeMatter of Bend,am Aviation Corporation, (Philadelphia Division),53 N L. it. B.864;Matter of Julius Peterson,46 N. L. R. B 1049. BETHLEHEM-HINGHAM SHIPYARD,INC.637V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTEDthat, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with Bethlehem-Hingham Shipyard, Inc., Hingham, Massachusetts, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the FirstRegion act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, ofsaid Rules andRegulations, among the employees in the unit foundappropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction,including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding any whohave since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by Industrial Union of Marine & ShipbuildingWorkers of America, affiliated with the Congress of Industrial Or-ganizations, by Bethlehen7-Hingham Shipyard Independent Union,or by United Electric Arc Welders of America, for the purposes ofcollective bargaining, or by none.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigationand certification of representatives of employees of Bethlehem-Hingham Shipyard, Inc., Hingham, Massachusetts, filed by Inter-national Union of Operating Engineers, Local 4 and its Branches(A. F..of L.) be, and it hereby is, dismissed.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision, Direction of Election and Order.